DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-27 and 29, 31 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method, acquiring a selected set of magnetic resonance (MR) specimen data by varying at least a first MR acquisition parameter and a second MR acquisition parameter over first and second ranges, respectively,.., based on the acquired MR specimen data, determining a first marginal distribution and a second marginal distribution associated with the first and second specimen characteristics, the first and second marginal distributions dependent on a selected 
Claims 2-18 and 20-27, 29 and 31 are in condition for allowance.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 02/08/2019  and the searches attached disclose Basser (U.S. Publication 20170089995) discloses Magnetic resonance 2D relaxometry reconstruction using partial data teaches a computer implemented magnetic resonance method, a partial set of magnetic resonance data representing an object is received, based on the partial set of magnetic resonance data, a compressed data matrix is determined that represents a complete set of magnetic resonance data representing the object. The compressed data matrix is determined without knowledge of the complete set of magnetic resonance data, image data for the object is reconstructed using the compressed data matrix, reconstructing image data for the object comprises performing a two-dimensional inverse transform, such as an inverse Laplace transform, on the compressed data matrix. Image data can be any data that can be processed through image processing or other techniques to generate an image. Image data can also include, for example, 2D spectra data. Further generating an image, for example a 2D spectral map, representing the object using the image data reconstructed from process.

    PNG
    media_image1.png
    515
    559
    media_image1.png
    Greyscale



Hernando (U.S. Publication 20190324102) A system and method are provided for acquiring a plurality of differently-weighted images of a subject using a single pulse sequence teaching a magnetic resonance imaging (“MRI”) system, includes an operator workstation, which will typically include a display, one or more input devices, and a processor. The operator workstation provides the operator interface that enables scan prescriptions to be entered into the MRI system, the operator workstation coupled to multiple servers, including a pulse 

    PNG
    media_image2.png
    603
    710
    media_image2.png
    Greyscale


However, both Basser and Hernando do not disclose the above allowable subject matters. 



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858